Title: To Thomas Jefferson from James Webb, 14 February 1807
From: Webb, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Feby. 14 1807
                        
                        Having understood that an appropriation is made in the House of representatives to furnish the left wing of
                            the Capitol. I take the liberty of offering myself to your notice tho not doubting had you the ordering of it you would
                            think of me. as with much gratitude I remmember your goodness to me when the furniture was to be made for the presidents
                            house. you was so kind as to give me work to do without asking for which as likwise the recommendation of Mr. Vanzandt
                            and other obligations. I take this opportunity to return my most gratefull thanks. I hope I have so conductd. myself as
                            still to merit your goodness.— should, Furniture be wanted for the capitol and you should not have the ordering of it I have
                            to solicit the favor you would so condesend as to recommend me to those who has the management of it. 
                  I am Sir Yr. most
                            Oblidged and Gratfull Sevt.
                        
                            James Webb
                            
                        
                        
                            PS: I shall take the liberty of waiting on you in person
                        
                    